DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/2022 has been entered.
Applicant’s cancellation of claims 13-14, 16, and amendment of claims, 35, in the paper of 2/24/2022, is acknowledged.  Applicants' arguments filed on 2/24/2022, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 3, 5, 7, 15, 18-21, 35, 38, 39, 49, 71, 72 and 73 are still at issue and are present for examination. 
Election/Restrictions
Applicant's election without traverse of Group III, claims 1-7, 12-16, 18-21, 35, 38, 49, 57, 71 and 72 to a method for producing a capped ribonucleic acid molecule in the paper of 8/8/2019, is acknowledged.  
Applicant's election without traverse of the following species: 

Species Group 1:  	an epoxy-activated solid support
Species Group 2:  	SEQ ID No: 1 

Species Group 4:  	SEQ ID No: 23 
Species Group 5:  	SEQ ID No: 3 
Species Group 6:  	see paper of 11/27/2019
Species Group 7:  	see paper of 11/27/2019,

in the paper of 8/8/2019, is acknowledged.  	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 5, 7, 15, 18, 19, 21, 35, 38, 39, 71, 72 and 73 is/are rejected under 35 U.S.C. 103 as being obvious over Green et al., (WO 00/36082), Homaei et al. (J. Chem. Biol., Vol 6,  pp 185-203, 2013) and Jais (US 2013/0042334).
This rejection was stated in the previous office action as it applied to previous claims 3, 5, 7, 13-16, 18, 19, 21, 35, 38, 39, 71, 72 and 73.  In response to the rejection, applicants have amended the claims and traverse the rejection as it applies to the newly amended claims.  For applicants convenience the original rejection is repeated herein:
Green et al. teach a number of fungal mRNA capping enzymes and method of use of the taught fungal mRNA capping enzymes.  Green et al. teach the C. albicans capping enzyme genes ABD1 and CET1 and their encoded proteins.  Green et al. teach the identification and purification and washing of the CET1 (TP’ase) and ABD1 (MT’ase) gene products and the generation of antibodies to CET1 and ABD1 polypeptides.  
Homaei et al. teach an update on various means and uses of Enzyme immobilization used in the art.  Homaei et al. teach that immobilized enzyme systems allows easy recovery of both enzymes and products, multiple re-use of enzymes, continuous operation of enzymatic processes, rapid termination of reactions and greater variety of bioreactor designs.  Hummel et al. teach that for a more stable attachment the formation of covalent bonds is required through reaction with functional groups present on the protein surface, including exposed amine groups, amino groups and epoxide-functionalized materials.  Homaei et al. further teach that cysteine residues gearing a thiol group are often use for immobilization and readily undergo conjugate addition to form stable thioester bonds.  Homaei et al. further teach that as proteins may generally have few surface exposed cysteine residues, the protein can be engineered to insert a 
Jais teach the identification cloning and expression of capping-prone RNA polymerase enzymes and their use and applications.  Jais teach the plasmids pD1R and pD12L, which encode the large subunit (SEQ ID NO:28) and small subunit (SEQ ID NO:30), of the vaccinia mRNA capping enzyme, respectively.  The enzymes taught by Jais of SEQ ID NO:28 and SEQ ID NO:30 are 100% identical to instant SEQ ID NO:s 1 and 2, respectively.
One of skill in the art before the effective filing date of the claimed invention would have been motivated to express each of the vaccinia virus mRNA capping enzymes (SEQ ID NO: 28 and SEQ ID NO:30) taught by Jais and use them in the methods taught by Green et al. of screening assays for identifying drug targets including a method comprising contacting a capping enzyme immobilized onto a solid support with RNA molecules, a nucleotide and a methyl donor under suitable conditions for forming a 5’-cap0 structure wherein the enzymes are attached to the solid support and using this immobilized capping enzyme to assay for inhibition of mRNA capping by isolating of the RNA molecules by filter binding assay (filtration).  One would have been motivated to use the various methods taught by Homaei et al. of enzyme immobilization as a means of attaching the proteins of Jais to a solid support.  The motivation to use the vaccinia mRNA capping enzymes (SEQ ID NO: 28 and SEQ ID NO:30) taught by Jais is that the identification of inhibitors of these enzymes would be useful as potential therapeutics.  The expectation of success is high based upon the high level of skill in 

Applicants Response:
Applicants continue to traverse the rejection on much the same basis as previously traversed.  Applicants have amended the claims and applicants note that none of the cited references, alone or in combination, disclose or suggest any method from capping RNA using an immobilized viral capping enzyme as presently claimed.  Applicants continue to submit that prior to the disclosure of the instant patent application it would have been completely unpredictable how, or even if, a method as claimed could be successfully achieved. 
Applicants submit that claim 35 has been amended to specify that the viral capping enzyme comprises the heterodimer of the vaccinia virus catalytic and regulatory.  Applicants submit that none of the {00928478}6cited references provide any suggestion, much less actual evidence, that a vaccinia virus capping enzyme could be successfully immobilized while retaining enzymatic activity. Applicants submit that absent such evidence, a skilled worker would have not been able to envision practicing a method as presently claimed with any reasonable expectation of success.  
Somewhat similar to applicants previous arguments, applicants submit that fact that Green teaches anchoring of CET1 and ABD1 is of no import as the enzymes of Green only have a single active site, and they only require the active site to be accessible to small molecules, but not catalytically active. Applicants submit that this is 
Applicants submit that furthermore, Homaei acknowledges that the active site of the enzyme should be oriented away from the support surface (see Homaei at 149, left column). Applicants submit that this problem is only compounded when the enzyme being immobilized has three active sites, as the vaccinia virus capping enzyme does. Absent the evidence provided in the specification of immobilized vaccinia virus capping enzyme providing efficient enzymatic activity a skilled worker would not have had any reasonable expectation of success in practicing the methods as claimed. In view of the foregoing, primna facie obviousness has not been established. 
Applicant’s amendment of the claims and applicants complete argument is acknowledged and has been carefully considered, however, is not found persuasive for the reasons previously stated and for those reasons repeated herein.
Applicant’s amendment of the claims is acknowledged and it is noted that applicant’s amendment merely incorporates limitations from the previous dependent claims that were included previously in the rejection.  

In response to applicants submission that the fact that Green teaches anchoring of CET1 and ABD1 is of no import as the enzymes of Green only have a single active site, and they only require the active site to be accessible to small molecules, but not 
In response to applicants submission that in the embodiments of Green where either CETI or ABD1 is immobilized and incubated with an mRNA substrate (see paragraph [0117]-[0120]), these embodiments would not work for their intended purpose if the CET I or ABD I was catalytically active because Green teaches the need to have the enzyme and the mRNA substrate interact in a detectable and disruptable manner, again it is recognized that the enzymes taught by Green are different than those taught by Jais and accordingly the actual specifics of enzyme immobilization and inhibitor assaying may and/or most probably would be different, it remains that Green and Homaei and each of their teachings are used to evidence that one of skill in the art before the effective filing date of the claimed invention would have been motivated and able to express each of the vaccinia virus mRNA capping enzymes (SEQ ID NO: 28 and SEQ ID NO:30) taught by Jais and use them in the methods taught by Green et al. of screening assays for identifying drug targets including a method comprising contacting a capping enzyme immobilized onto a solid support with RNA molecules, a nucleotide and a methyl donor under suitable conditions for forming a 5’-cap0 structure wherein the enzymes are attached to the solid support and using this immobilized capping enzyme 
In response to applicants submission that Homaei acknowledges that the active site of the enzyme should be oriented away from the support surface and that this problem is compounded when the enzyme being immobilized has three active sites, as the vaccinia virus capping enzyme does is acknowledged, however does not take away from the motivation and expectation of success in performing the claimed methods for the reasons previously stated and those reasons repeated herein. 
As previously stated, Green et al. and Jais, teach all that is required to practice the claimed methods and Homaei et al. teach various means and uses of enzyme immobilization used in the art.  Homaei et al. teach that immobilized enzyme systems allow easy recovery of both enzymes and products, multiple re-use of enzymes, continuous operation of enzymatic processes, rapid termination of reactions and greater variety of bioreactor designs.  Further, as stated previously and above, Green et al. teach screening assays for identifying drug targets including a method comprising contacting a capping enzyme immobilized onto a solid support with RNA molecules, a nucleotide and a methyl donor under suitable conditions for forming a 5’-cap) structure (see sections 5.4.2 and pages 28 and 29 and Figure 2 and supporting text).
As previously stated, Green et al. teach screening assays for identifying drug targets including a method comprising contacting a capping enzyme immobilized onto a solid support with RNA molecules, a nucleotide and a methyl donor under suitable conditions for forming a 5’-cap) structure (see sections 5.4.2 and pages 28 and 29 
As previously stated, the expectation of success is high based upon the high level of skill in the art with regard to molecular biology techniques and protein purification and manipulation as exemplified by Green et al. and Jais, who teach all that is required to practice the claimed methods.  Further, as previously stated, Homaei et al. teach various means and uses of enzyme immobilization used in the art.  Homaei et al. teach that immobilized enzyme systems allow easy recovery of both enzymes and products, multiple re-use of enzymes, continuous operation of enzymatic processes, rapid termination of reactions and greater variety of bioreactor designs.  Hummel et al. teach that for a more stable attachment the formation of covalent bonds is required through reaction with functional groups present on the protein surface, including exposed amine groups, amino groups and epoxide-functionalized materials.  Homaei et al. further teach that cysteine residues gearing a thiol group are often use for immobilization and readily undergo conjugate addition to form stable thioester bonds.  Homaei et al. further teach that as proteins may generally have few surface exposed cysteine residues, the protein can be engineered to insert a single cysteine residue on the surface.  Homaei et al. teach that the support material can be a synthetic organic polymer, a biopolymer or inorganic solid such as calcium alginate or silica.  Further, as stated previously and above, Green et al. teach screening assays for identifying drug targets including a method comprising contacting a capping enzyme immobilized onto a solid support with RNA molecules, a 
Thus, claims 3, 5, 7, 15, 18, 19, 21, 35, 38, 39, 71, 72 and 73 is/are rejected under 35 U.S.C. 103 as being obvious over Green et al., (WO 00/36082), Homaei et al. (J. Chem. Biol., Vol 6,  pp 185-203, 2013) and Jais (US 2013/0042334).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green et al., WO 00/36082 and Homaei et al. (J. Chem. Biol., Vol 6,  pp 185-203, 2013) and Jais (US 2013/0042334) as applied to claims 3, 5, 7, 12-16, 18, 19, 21, 35, 38, 39, 71, 72 and 73   above, and further in view of Braun et al. US 7,348,008.
This rejection was stated in the previous office action as it applied to previous claims 20.  In response to the rejection, applicants have amended the claims and traverse the rejection as it applies to the newly amended claims.  For applicants convenience the original rejection is repeated herein:
Green et al. teach a number of fungal mRNA capping enzymes and method of use of the taught fungal mRNA capping enzymes.  Green et al. teach the C. albicans capping enzyme genes ABD1 and CET1 and their encoded proteins.  Green et al. teach the identification and purification of the CET1 (TP’ase) and ABD1 (MT’ase) gene products and the generation of antibodies to CET1 and ABD1 polypeptides.  Green et al. teach methods of identifying anti-fungal drugs using these mRNA capping enzymes as a target for drug design.  Green et al. teach screening assays for identifying drug targets including a method comprising contacting a capping enzyme immobilized onto a solid support with RNA molecules, a nucleotide and a methyl donor under suitable 
Homaei et al. teach an update on various means and uses of Enzyme immobilization used in the art.  Humnel et al. teach that immobilized enzyme systems allow easy recovery of both enzymes and products, multiple re-use of enzymes, continuous operation of enzymatic processes, rapid termination of reactions and greater variety of bioreactor designs.  Hummel et al. teach that for a more stable attachment the formation of covalent bonds is required through reaction with functional groups present on the protein surface, including exposed amine groups, amino groups and epoxide-functionalized materials.  Homaei et al. further teach that cysteine residues gearing a thiol group are often use for immobilization and readily undergo conjugate addition to form stable thioester bonds.  Homaei et al. further teach that as proteins may generally have few surface exposed cysteine residues, the protein can be engineered to insert a single cysteine residue on the surface.  Homaei et al. teach that the support material can be a synthetic organic polymer, a biopolymer or inorganic solid such as calcium alginate or silica.
Jais teach the identification cloning and expression of capping-prone RNA polymerase enzymes and their use and applications.  Jais teach the plasmids pD1R and pD12L, which encode the large subunit (SEQ ID NO:28) and small subunit (SEQ ID 
Braun et al. teach a protein having chain of a ricin-like toxin, a B chain of a ricin-like toxin and a novel heterologous linker amino acid sequence, linking the A and B chains.  Braun et al. teach a number of polypeptide linkers for linking recombinant toxic proteins having an A chain of a ricin-like toxin to a B chain by the linker sequence.  One of the taught linkers is encoded by pAP314 (see SEQ ID NO:63 and figure 9B (P3)).  The taught linker comprises the amino acid sequence “GGGGGGC” which is identical to the linker of SEQ ID NO:23.
One of skill in the art before the effective filing date of the claimed invention would have been motivated to express each of the vaccinia virus mRNA capping enzymes (SEQ ID NO: 28 and SEQ ID NO:30) taught by Jais and use them in the methods taught by Green et al. of screening assays for identifying drug targets including a method comprising contacting a capping enzyme immobilized onto a solid support with RNA molecules, a nucleotide and a methyl donor under suitable conditions for forming a 5’-cap0 structure wherein the enzymes are attached to the solid support.  One would have been motivated to use the various methods taught by Homaei et al. of enzyme immobilization as a means of attaching the proteins of Jais to a solid support.  The motivation to use the vaccinia mRNA capping enzymes (SEQ ID NO: 28 and SEQ ID NO:30) taught by Jais is that the identification of inhibitors of these enzymes would be useful as potential therapeutics.   One of skill in the art would be motivated to use a polypeptide linker such as one of those linkers taught by Braun et al. as taught by Braun 
Applicants Response:
Applicants traverse this rejection on the basis that while Braun is cited as teaching linker sequences, Braun provides no disclosure that addresses the underlying defect in a rejection based on Green and Homaei.
Applicant’s amendment of the claims and applicants complete argument is acknowledged and has been carefully considered, however, is not found persuasive for the reasons previously stated and for those reasons repeated herein.
Specifically applicant’s argument is not found persuasive for the reasons stated above under rejection based upon Green et al., Homaei et al. and Jais.
Thus, claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green et al., WO 00/36082 and Homaei et al. (J. Chem. Biol., Vol 6,  pp 185-203, 2013) and Jais (US 2013/0042334) as applied to claims 3, 5, 7, 12-16, 18, 19, 21, 35, 38, 39, 71 and 72  above, and further in view of Braun et al. US 7,348,008.


Claim 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green et al., WO 00/36082 and Homaei et al. (J. Chem. Biol., Vol 6,  pp 185-203, 2013) and Jais (US 2013/0042334) as applied to claims 3, 5, 7, 12-16, 18, 19, 21, 35, 38, 39, 71   above, and further in view of Schnierle et al.  (Proc. Natl. Acad. Sci. USA, Vol 89, pp 2897-2901, April 1992).
This rejection was stated in the previous office action as it applied to previous claims 49.  In response to the rejection, applicants have amended the claims and traverse the rejection as it applies to the newly amended claims.  For applicants convenience the original rejection is repeated herein:
Green et al. teach a number of fungal mRNA capping enzymes and method of use of the taught fungal mRNA capping enzymes.  Green et al. teach the C. albicans capping enzyme genes ABD1 and CET1 and their encoded proteins.  Green et al. teach the identification and purification of the CET1 (TP’ase) and ABD1 (MT’ase) gene products and the generation of antibodies to CET1 and ABD1 polypeptides.  Green et al. teach methods of identifying anti-fungal drugs using these mRNA capping enzymes as a target for drug design.  Green et al. teach screening assays for identifying drug targets including a method comprising contacting a capping enzyme immobilized onto a solid support with RNA molecules, a nucleotide and a methyl donor under suitable conditions for forming a 5’-cap) structure (see sections 5.4.2 and pages 28 and 29 and Figure 2 and supporting text).  Those claims drawn to means of immobilizing the capping enzyme to the solid support are included in the rejection as Green et al. teaches that the CET1 and ABD1 reactant may be anchored onto a solid surface but do not specify the exact mechanism of anchoring.  The art teaches various means of anchoring polypeptides to a solid surface.
Homaei et al. teach an update on various means and uses of Enzyme immobilization used in the art.  Humnel et al. teach that immobilized enzyme systems 
Jais teach the identification cloning and expression of capping-prone RNA polymerase enzymes and their use and applications.  Jais teach the plasmids pD1R and pD12L, which encode the large subunit (SEQ ID NO:28) and small subunit (SEQ ID NO:30), of the vaccinia mRNA capping enzyme, respectively.  The enzymes taught by Jais of SEQ ID NO:28 and SEQ ID NO:30 are 100% identical to instant SEQ ID NO:s 1 and 2, respectively.
Schnierle et al. teach the identification cloning and expression of the cap-specific mRNA methyltransferase (VP39) from vaccinia virus. Schnierle et al. teach that the identified mRNA methyltransferase is required for formation of the 5’-cap structure of mRNA and they teach that the VP39 was associated with the heterodimeric poly(A) 
One of skill in the art before the effective filing date of the claimed invention would have been motivated to express each of the vaccinia virus mRNA capping enzymes (SEQ ID NO: 28 and SEQ ID NO:30) taught by Jais and use them in the methods taught by Green et al. of screening assays for identifying drug targets including a method comprising contacting a capping enzyme immobilized onto a solid support with RNA molecules, a nucleotide and a methyl donor under suitable conditions for forming a 5’-cap0 structure wherein the enzymes are attached to the solid support.  One would have been motivated to use the various methods taught by Homaei et al. of enzyme immobilization as a means of attaching the proteins of Jais to a solid support.  The motivation to use the vaccinia mRNA capping enzymes (SEQ ID NO: 28 and SEQ ID NO:30) taught by Jais is that the identification of inhibitors of these enzymes would be useful as potential therapeutics.   One of skill in the art before the effective filing date of the claimed invention would have been motivated further motivated to express each of the vaccinia mRNA methyltransferase, VP39,  taught by Schnierle et al. and use them in the methods made obvious by Green et al., Homaei et al. and Jais of screening assays for identifying drug targets including a method comprising contacting a capping enzyme immobilized onto a solid support with RNA molecules, a nucleotide and a methyl donor under suitable conditions for forming a 5’-cap0 structure wherein the enzymes are attached to the solid support.  The expectation of success is high based upon the high level of skill in the art with regard to molecular biology techniques and protein purification and manipulation as exemplified by Green et al. and Jais, who teach 
Applicants Response:
Applicants traverse this rejection on the basis that while Braun is cited as teaching linker sequences, Braun provides no disclosure that addresses the underlying defect in a rejection based on Green and Homaei.
Applicant’s amendment of the claims and applicants complete argument is acknowledged and has been carefully considered, however, is not found persuasive for the reasons previously stated and for those reasons repeated herein.
Specifically applicant’s argument is not found persuasive for the reasons stated above under rejection based upon Green et al., Homaei et al. and Jais.
Thus claim 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green et al., WO 00/36082 and Homaei et al. (J. Chem. Biol., Vol 6,  pp 185-203, 2013) and Jais (US 2013/0042334) as applied to claims 3, 5, 7, 12-16, 18, 19, 21, 35, 38, 39, 71, 72 and 73  above, and further in view of Schnierle et al.  (Proc. Natl. Acad. Sci. USA, Vol 89, pp 2897-2901, April 1992).

Remarks
No claim is allowed.

Conclusion
THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





rgh
3/11/2022


/Richard G Hutson/
Primary Examiner, Art Unit 1652